MARY'S OPINION HEADING                                           



 NO. 12-01-00339-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

SWITZER PETROLEUM PRODUCTS, INC.,§
		APPEAL FROM THE 173RD
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

SIV HOUA CHUNG,
APPELLEE§
		HENDERSON COUNTY, TEXAS
 
PER CURIAM
	This appeal is being dismissed for failure to pay the filing fee required by Texas Rule of
Appellate Procedure 5. (1)  The judgment in the instant case was signed on August 3, 2001, and
Appellant perfected an appeal on October 29, 2001. Under Texas Government Code sections
51.207(b) and 51.941(a)(1), Appellant was required to tender a filing fee of $125.00 upon filing the
appeal.  On December 7, 2001, this Court notified Appellant that the filing fee was past due and 
gave Appellant until on or before December 17, 2001 to pay it.  The notice further provided that
failure to pay the filing fee by the deadline would result in the dismissal of the appeal under Tex. R.
App. P.  42.3(c).  
	No filing fee having been received as of December 21, 2001, the appeal is dismissed.  Tex.
R. App. P.  42.3.
	Opinion delivered December 21, 2001.
	Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

DO NOT PUBLISH
1.       All further rule number references shall be to the current edition of the Texas Rules of Appellate
Procedure unless otherwise specified.